Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 1 of 11 PageID# 9878




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 KALEEF TWEEDY,

                Movant,
                                                     )
                                                              No. l:16-cv-760(LMB)
                                                              Crim. No. I:I3-cr-350-I3(LMB)
 UNITED STATES OF AMERICA,

                Respondent.

                                  MEMORANDUM OPINION


       Before the Court is Kaleef Tweedy's("Tweedy" or "movant") Motion to Vacate

Conviction under 28 U.S.C. § 2255("Motion to Vacate"), in which he argues that his conviction

under Count 13 for violating IS U.S.C. § 924(c) must be vacated in light of recent Supreme

Court precedent. For the reasons stated below. Tweedy's Motion to Vacate will be dismissed.

                                               I.


       On August 29,2013, a federal grand jury in the Eastern District of Virginia returned an

indictment charging Tweedy and 23 co-defendants with being members of a gang called the Nine

Trey Gangster Bloods, which engaged in multiple criminal acts [Dkt. No. 1]. On September 26,

2013,the grand jury returned a Superseding Indictment[Dkt. No. 112], which charged Tweedy

with conspiracy to commit sex trafficking in violation of 18 U.S.C. § 1594(c)(Count 9);

conspiracy to interfere with commerce by robbery in violation of 18 U.S.C. § 1951 (Count 10);

using, carrying, and brandishing ofa firearm during and in relation to a crime of violence in

violation of 18 U.S.C. § 924(c)(1)(A)(Count 11); assault with a dangerous weapon in aid of

racketeering in violation of 18 U.S.C. §§ 1959(a)(3)' and 2 and Maryland Code § 3-202(Count


 18 U.S.C. § 1959 is known as the Violent Crimes in Aid of Racketeering or"VICAR" statute.
Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 2 of 11 PageID# 9879
Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 3 of 11 PageID# 9880
Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 4 of 11 PageID# 9881
Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 5 of 11 PageID# 9882
Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 6 of 11 PageID# 9883
Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 7 of 11 PageID# 9884
Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 8 of 11 PageID# 9885
Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 9 of 11 PageID# 9886
Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 10 of 11 PageID# 9887
Case 1:13-cr-00350-LMB Document 1249 Filed 06/29/20 Page 11 of 11 PageID# 9888
